ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-335, concluding that MERRI R. LANE of CHERRY HILL, who was admitted to the bar of this State in 1982, should be suspended from the practice of law for a period of three months for violating RPC l.l(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate, with client), RPC 1.4(b)(failure to keep client reasonably informed about status of matter), RPC 1.16(d)(on termination of representation, failure to return unearned portion of retainer), RPC 8.1(b)(failure to cooperate with ethics authorities), RPC 8.4(c)(conduet involving dishonesty, fraud, deceit or misrepresentation), and Rule l:21-6(improper use of signature stamp on trust account check), and good cause appearing;
It is ORDERED that MERRI R. LANE is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule 1:20 — 20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC *2108.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.